Case 5:20-cv-00147-C Document 6 Filed 07/31/20 Page 1of3 PagelD 19

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

LUBBOCK DIVISION
UNITED STATES OF AMERICA, §
8
PLAINTIFF § CIVIL NO. 5:20-CV-147-C
§
V. §
§ | VERIFIED CLAIM FOR
APPROXIMATELY TWENTY-NINE (29) § | SEIZED PROPERTY
FIREARMS AND FIREARM §
ACCESSORIES, §
§
DEFENDANT §
VERIFIED CLAIM

Pursuant to Rule G(4)(b) of the Supplemental Rules for Admiralty and
Maritime Claims of Federal Rules of Civil Procedure, I, Vanessa Braziel, hereby

claim and demand the return and/or release of the following seized items in the

instant case:

1. Every item identified in “Exhibit A” of the Verified Complaint for
Forfeiture Against Personal Property and attached again hereto.

My interest in the property is that I lawfully held the defendant property that
was seized from my Lubbock, Texas home for the purposes of lawful collection of
firearms. The property seized from Lubbock, Texas is my property. It is not

contraband.

Verified Claim
Page 1
Case 5:20-cv-00147-C Document 6 Filed 07/31/20 Page 2of3 PagelD 20

I hereby verify that the averments contained in the foregoing Claim are true
and correct to the best of my knowledge, information, and belief.
I declare under penalty of perjury under the law of the State of Texas and the

United States that the foregoing is true and correct.

Date: July 2 | , 2020 iD whi aw, i.

Vani, ‘Braziel °

Subscribed and sworn to before me by Vanessa Braziel on this 5 | day of
July 2020.

Pe Ber Rein tay be 2

oe ¢ SEMEN
a ay INE

  
  

Ye SE CENEGAR
-#10836633

 
    

 

 

Respectfully submitted,
Hurley & Guinn

/s/ Daniel W. Hurley

SBN 10310200

1805 13" Street

Lubbock, Texas 79401

Telephone: (806) 771-0700

Fax: (806) 763-8199

Email: dwh@bhurleyguinn.com
Attorneys for Claimant, Vanessa Braziel

Verified Claim
Page 2
Case 5:20-cv-00147-C Document 6 Filed 07/31/20 Page 3o0f3 PagelD 21

PROOF OF SERVICE

I, Daniel W. Hurley, the undersigned, am the attorney of record for Vanessa
Braziel. I have caused service of the Verified Claim for Seized Property on the
following party by electronically filing the foregoing with the Clerk of the District
Court using its ECF system, which electronically notifies them:

Gregory S. Martin

Assistant United States Attorney
1100 Commerce Street, Third Floor
Dallas, Texas 75242-1699

/s/ Daniel W. Hurley
Daniel W. Hurley

Verified Claim
Page 3
